           Case 2:21-cr-00032-RSM Document 63 Filed 07/29/21 Page 1 of 2




1

2

3

4

5

6                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
7                                  AT SEATTLE
8    UNITED STATES OF AMERICA,                         NO. CR21-032 RSM
9             Plaintiff,

10          v.                                         ORDER

11   (1) JAIME HERNANDEZ-HERNANDEZ,
     (2) GEORGE ORTIZ, and
12   (3) STANLEY STUBBS
13              Defendants.

14          THIS COURT having considered the motion of defendant Jaime

15   Hernandez-Hernandez for a continuance of the trial date and the facts set forth
16   therein, hereby FINDS as follows:
17
            THIS COURT FINDS pursuant to 18 U.S.C. § 3161(h)(7)(A), that the ends
18
     of justice will best be served by a continuance, and that they outweigh the best
19
     interests of the public and the defendants in a speedy trial and that the
20
     defendants have agreed to waive their Speedy Trial Act rights; and, that the facts
21

22   of the motion are hereby incorporated.

23          THIS     COURT    FURTHER         FINDS,   pursuant     to     18    U.S.C.         §

24   3161(h)(7)(B)(iv), the failure to grant a continuance, taken as a whole, would deny
25


     ORDER -- Page - 1                                            THE GEISNESS LAW FIRM
                                                                         PO Box 11785
                                                                  Bainbridge Island, WA 98110
                                                                        (206) 455 - 4689
           Case 2:21-cr-00032-RSM Document 63 Filed 07/29/21 Page 2 of 2




     counsel for the defendant the reasonable time necessary for effective preparation,
1

2    taking into account the exercise of due diligence.

3           IT IS FURTHER ORDERED that the pre-trial motions deadline of October

4    4, 2021, is STRICKEN.
5           IT IS HEREBY ORDERED that the current trial date of November 15,
6
     2021 is STRICKEN.
7
            IT IS FURTHER ORDERED the pretrial motions deadline is set on
8
     December 27, 2021.
9
            IT IS FURTHER ORDERED the jury trial in this matter is set for February
10

11   7, 2022.

12          IT IS FURTHER ORDERED the period of delay from November 15, 2021,

13   to February 7, 2022, is excluded in computing the time within which the trial
14
     must commence, pursuant to 18 U.S.C. § 3161(h)(7)(A).
15

16   DONE this 29th day of July, 2021.
17

18

19
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
20

21   Presented by:

22   __s/ Peter Geisness____________________
     Peter Geisness, WSBA # 30897
23
     Counsel for Jaime Hernandez-Hernandez
24

25


     ORDER -- Page - 2                                          THE GEISNESS LAW FIRM
                                                                       PO Box 11785
                                                                Bainbridge Island, WA 98110
                                                                      (206) 455 - 4689
